DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claim 2 and claim 4 recite “an indication of the configurable time offset”. It is unclear whether they refer to the same element or otherwise.  Therefore, claim 4 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-16, 23, and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2022/0210798 A1) hereinafter “Tsai”.
Regarding claim 1:
Tsai discloses a method for wireless communications at a user equipment (UE) (Fig. 1, 110), comprising: 
receiving preconfigured uplink resource configuration information from a network device (Fig. 1, 120) while the UE is in a connected state ([0085]); transitioning from the connected state (Fig. 1, RRC_INACTIVE, [0085]); transmitting, to the network device, a data transmission during a preconfigured uplink resource occasion in accordance with the preconfigured uplink resource configuration information and while the UE is outside of the connected state (Fig. 1, S130, [0094]); and monitoring for a preconfigured uplink resource response message from the network device ([0095], [0279]) after a configurable time offset triggered by the data transmission ([0183], [0281], starting window/timer after a preconfigured offset after the last symbol of UL data).
Regarding claim 7:
Tsai further discloses the configurable time offset defines a delay between an end of the data transmission and initiation of monitoring, by the UE, for the preconfigured uplink resource response message ([0183]).
Regarding claim 8:
Tsai further discloses determining the configurable time offset as a summation of a base time offset with a delta time offset ([0183], a symbol corresponds to a base time offset, additional symbols correspond to a delta time offset, the total number of symbols corresponds to a configurable time offset).
Regarding claim 9:
Tsai further discloses receiving the preconfigured uplink resource response message from the network device based at least in part on the monitoring (Fig. 1, S140; Fig. 10, S1050).
Regarding claim 10:
Tsai further discloses wherein the preconfigured uplink resource response message comprises a feedback message, a timing advance command, updated preconfigured uplink resource configuration information, an instruction to transition to the connected state, an instruction to refrain from transmitting subsequent data transmissions during subsequent preconfigured uplink resource occasions, or any combination thereof ([0069], [0095], [0104[, [0300], [0319], DL response, feedback for a UL transmission via a CG resource).
Regarding claim 11:
Tsai discloses a method for wireless communications at a user equipment (UE) (Fig. 1, 110), comprising: 
receiving preconfigured uplink resource configuration information from a network device while the UE is in a connected state ([0085]); 
transitioning from the connected state (Fig. 1, RRC_INACTIVE, [0085]);
transmitting, to the network device, a plurality of data transmissions during a respective plurality of preconfigured uplink resource occasions in accordance with the preconfigured uplink resource configuration information and while the UE is outside of the connected state (Fig. 1, S130 and S140, Fig. 2, S210 and S220, [0095], [0306], [0365]); and 
monitoring for one or more preconfigured uplink resource response messages from the network device, wherein a number of the one or more preconfigured uplink resource response messages is less than the plurality of data transmissions transmitted by the UE ([0365]-[0368], UE monitors for one feedback/response (e.g. ACK) for a plurality of UL data transmissions).
Regarding claim 12:
Tsai further disclose receiving, from the network device, an indication of a periodicity for monitoring for the one or more preconfigured uplink resource response messages ([0279], window/timer configured in the CG confiugration).
Regarding claim 13:
Tsai further discloses wherein monitoring for the one or more preconfigured uplink resource response messages further comprises: monitoring for the one or more preconfigured uplink resource response messages once per period within the periodicity, wherein each period comprises more than one of the plurality of preconfigured uplink resource occasions ([0279], [0325], UE monitors PDCCH while window/timer is running, performing more than one UL data transmission while the window/timer is running).
Regarding claim 14:
Tsai further discloses the period is based on a number of preconfigured uplink resource occasions ([0279], [0325], window/timer is based on the preconfigured uplink resource occasions).
Regarding claim 15:
Tsai further discloses wherein the period is based on a time duration ([0279], [0325], window/timer is based on a time duration).
Regarding claim 16:
 	Tsai further discloses determining one or more system parameter values pertaining to a deployment of the network device; and selecting a periodicity from a set of periodicities for monitoring for the one or more preconfigured uplink resource response messages based at least in part on the one or more system parameter values ([0183], the length of the window/timer may be in number of symbol/slot/subframe/ms, based on the SCS for the specific search space set).
Regarding claim 23:
Claim 23 is directed to a method at a network device and comprises features similar to those of claim 1. Rejection of claim 1 is applicable.
Regarding claim 26:
Claim 26 is directed to a method at a network device and comprises features similar to those of claim 11.  Rejection of claim 11 is applicable.
Regarding claims 27, 28, and 29:
Rejections of claims 12, 13, and 16 are applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2022/0210798 A1) hereinafter “Tsai”, in view of Iyer et al. (US 2022/0039009 A1) hereinafter “Iyer”.
Regarding claim 2:
Tsai does not disclose receiving, from the network device, an indication of the configurable time offset.
Iyer teaches receiving, from a network device, an indication of the configurable time offset ([0153]-[0158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tsai based on the teaching by Iyer to include the feature of receiving, from the network device, an indication of the configurable time offset, because it would enable configurable sleep duration at the UE to enhance power saving.
Regarding claim 3:
Tsai further discloses receiving, from the network device, a first control message comprising the preconfigured uplink resource configuration information, the first control message comprising an instruction to transition out of the connected state and the indication of the configurable time offset ([0085], RRC release message).
Regarding claim 4:
 	Tsai further discloses receiving, from the network device, a second control message comprising the preconfigured uplink resource configuration information and an instruction to transition out of the connected state ([0085]).
Tsai does not disclose receiving, from the network device, a first control message comprising an indication of the configurable time offset.
Iyer teaches receiving, from a network device, a control message comprising an indication of the configurable time offset ([0153]-[0158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tsai based on the teaching by Iyer to include the feature of receiving, from the network device, a first control message comprising an indication of the configurable time offset, because it would enable configurable sleep duration at the UE to enhance power saving.
Regarding claim 24:
Rejection of claim 2 is applicable.

Claims 5, 17-22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Qiu et al. (US 2022/0015120 A1) hereinafter “Qiu”.
Regarding claim 5:
Tsai does not disclose determining a maximum round-trip time between the UE and the network device; and selecting the configurable time offset from a set of configurable time offset values based at least in part on the maximum round-trip time.
Qiu teaches determining a maximum round-trip time between the UE and the network device ([0030]); and selecting the configurable time offset from a set of configurable time offset values based at least in part on the maximum round-trip time ([0027]-[0030], [0035], configurable scaling factor for adjusting timing for scheduled transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tsai based on the teaching by Qiu to include the feature of determining a maximum round-trip time between the UE and the network device and selecting the configurable time offset from a set of configurable time offset values based at least in part on the maximum round-trip time in order to configure a time interval between reception of scheduling information and scheduled transmission. 
Regarding claim 17:
	Tsai does not disclose wherein the one or more system parameter values comprise a maximum round-trip time for communications between the UE and a satellite in a non-terrestrial network used for communications between the UE and the network device, an orbital height of the satellite, an angle of elevation of the satellite with reference to the UE, or any combination thereof.
Qiu teaches one or more system parameter values comprise a maximum round-trip time for communications between the UE and a satellite in a non-terrestrial network used for communications between the UE and the network device, an orbital height of the satellite, an angle of elevation of the satellite with reference to the UE, or any combination thereof ([0027]-[0030], [0035], configurable scaling factor for adjusting timing for scheduled transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tsai based on the teaching by Qiu to include the feature of determining a maximum round-trip time between the UE and the network device and selecting the configurable time offset from a set of configurable time offset values based at least in part on the maximum round-trip time in order to configure a time interval between reception of scheduling information and scheduled transmission. 
	Regarding claim 18:
Tsai does not disclose receiving, from the network device, an indication of a next instance when the UE is to monitor for a preconfigured uplink resource response message of the one or more preconfigured uplink resource response messages.
Iyer teaches receiving, from a network device, an indication of a next instance when the UE is to monitor for a preconfigured uplink resource response message of the one or more preconfigured uplink resource response messages ([0131], Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tsai based on the teaching by Iyer to include the feature of receiving, from a network device, an indication of a next instance when the UE is to monitor for a preconfigured uplink resource response message of the one or more preconfigured uplink resource response messages, because it would enable power saving at the UE.
Regarding claim 19:
Tsai does not disclose receiving the indication of the next instance for the UE to monitor for the preconfigured uplink resource response message comprises: receiving the indication in a previous preconfigured uplink resource response message that is different from the preconfigured uplink resource response message indicated by the indication.
Iyer teaches receiving the indication of the next instance for the UE to monitor for the preconfigured uplink resource response message comprises: receiving the indication in a previous preconfigured uplink resource response message (Fig. 4A, Grant in PDCCH for UE) that is different from the preconfigured uplink resource response message indicated by the indication (PDCCH monitoring occasion following the granted resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tsai based on the teaching by Iyer to include the feature of receiving the indication of the next instance for the UE to monitor for the preconfigured uplink resource response message comprises: receiving the indication in a previous preconfigured uplink resource response message that is different from the preconfigured uplink resource response message indicated by the indication, because it would enable power saving at the UE.
Regarding claim 20:
Tsai further discloses transmitting, to the network device, a request (Fig. 2, S220) that the network device transmit a preconfigured uplink resource response message (Fig. 2, S230), wherein monitoring for the one or more preconfigured uplink resource response messages comprises monitoring for the requested preconfigured uplink resource response message ([0099]-[0100]).
Regarding claim 21:
Tsai further discloses the request is included in one of the plurality of data transmissions (Fig. 2, S220).
Regarding claim 22:
Tsai further discloses receiving a preconfigured uplink resource response message from the one or more preconfigured uplink resource response messages, wherein the received preconfigured uplink resource response message includes feedback information for multiple data transmissions of the plurality of data transmissions ([0365], UE receives one ACK for multiple data transmissions).
Regarding claim 25:
Rejection of claim 5 is applicable.
Regarding claim 30:
Rejection of claim 18 is applicable.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465